     Case 5:20-mc-00019-KES Document 7 Filed 08/18/20 Page 1 of 4 PageID #: 31




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                              WESTERN DIVISION


KEVIN L. HUGHBANKS,                                   5:20-MC-00019-KES

                     Plaintiff,
         vs.                                    ORDER GRANTING PLAINTIFF’S
                                               MOTION TO PROCEED IN FORMA
BRETT FLUKE, Warden of Mike Durfee            PAUPERIS AND GRANTING MOTION
State Prison, et. al.,                        TO PROCEED UNDER PSEUDONYM

                      Defendants.


         Plaintiff, Kevin L. Hughbanks, moves to proceed under pseudonym and

for leave to proceed in forma pauperis. Dockets 1, 5. Hughbanks has filed his

prisoner trust account report. Docket 6.

I.       Motion to Proceed In Forma Pauperis

         When a party files a miscellaneous motion with the court the fee due is

$47.00. In his prisoner trust account report, Hughbanks reports average

monthly deposits of $31.92 and an average monthly balance of $3.16. Docket

6. Under the Prison Litigation Reform Act (PLRA), a prisoner who “brings a civil

action or files an appeal in forma pauperis . . . shall be required to pay the full

amount of a filing fee.” 28 U.S.C. § 1915(b)(1). “ ‘[W]hen an inmate seeks

pauper status, the only issue is whether the inmate pays the entire fee at the

initiation of the proceedings or over a period of time under an installment

plan.’ ” Henderson v. Norris, 129 F.3d 481, 483 (8th Cir. 1997) (quoting McGore

v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997)).
  Case 5:20-mc-00019-KES Document 7 Filed 08/18/20 Page 2 of 4 PageID #: 32




      The initial partial filing fee that accompanies an installment plan is

calculated according to 28 U.S.C. § 1915(b)(1), which requires a payment of 20

percent of the greater of:

      (A)    the average monthly deposits to the prisoner’s account; or
      (B)    the average monthly balance in the prisoner’s account for the
             6-month period immediately preceding the filing of the
             complaint or notice of appeal.

28 U.S.C. § 1915(b)(1)(A-B). Based on the information regarding Hughbanks’s

prisoner trust account, the court grants Hughbanks leave to proceed in forma

pauperis on his miscellaneous motion and waives the initial partial filing fee.

See 28 U.S.C. § 1915(b)(4) (“In no event shall a prisoner be prohibited from

bringing a civil action . . . for the reason that the prisoner has no assets and no

means by which to pay the initial partial filing fee.”).

      In order to pay his filing fee of $47.00, Hughbanks must “make monthly

payments of 20 percent of the preceding month’s income credited to the

prisoner’s account.” 28 U.S.C. § 1915(b)(2). The statute places the burden on

the prisoner’s institution to collect the additional monthly payments and

forward them to the court as follows:

      After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percent of the preceding
      month’s income credited to the prisoner’s account. The agency
      having custody of the prisoner shall forward payments from the
      prisoner’s account to the clerk of the court each time the amount in
      the account exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). The installments will be collected pursuant to this

procedure. The Clerk of Court will send a copy of this order to the appropriate

financial official at Hughbanks’s institution. Hughbanks remains responsible
  Case 5:20-mc-00019-KES Document 7 Filed 08/18/20 Page 3 of 4 PageID #: 33




for the entire filing fee, as long as he is a prisoner. See In re Tyler, 110 F.3d

528, 529-30 (8th Cir. 1997). If Hughbanks files an action under § 1983 he will

need to file a new motion to proceed in forma pauperis and prisoner trust

account report. The filing fee to bring a civil action in district court is $400.00

(if a plaintiff is granted in forma pauperis status the filing fee is $350.00).

II.   Motion to Proceed Under Pseudonym

      Hughbanks seeks to proceed under the pseudonym of “Patrick James” in

order to file an action under 42 U.S.C. § 1983. Docket 1. Hughbanks asserts

that the nature of his claims puts him at risk of physical danger when he is

released and that his medical information is highly sensitive. Id. at 1.

Hughbanks understands that defendants will need to know his name when

and if they are served with his complaint. Id. at 2. The court finds that

Hughbanks has shown good cause to justify the use of a pseudonym and

grants Hughbanks’s motion to proceed under pseudonym but requires him to

use the pseudonym of “XX” to avoid confusion with another inmate.

      Thus, it is ORDERED:

      1. That Hughbanks’s motion for leave to proceed in forma pauperis

         (Docket 5) is granted.

      2. That the institution having custody of Hughbanks is directed that

         whenever the amount in Hughbanks’s trust account, exclusive of

         funds available to him in his frozen account, exceeds $10.00, monthly

         payments that equal 20 percent of the funds credited the preceding

         month to Hughbanks’s trust account shall be forwarded to the U.S.
Case 5:20-mc-00019-KES Document 7 Filed 08/18/20 Page 4 of 4 PageID #: 34




      District Court Clerk’s Office under to 28 U.S.C. § 1915(b)(1), until the

      $47.00 filing fee is paid in full.

    3. That Hughbanks’s motion to proceed under pseudonym (Docket 1) is

      granted. Hughbanks may proceed by using the pseudonym of “XX.”

    Dated August 18, 2020.

                             BY THE COURT:

                             /s/ Karen E. Schreier
                             KAREN E. SCHREIER
                             UNITED STATES DISTRICT JUDGE
